Citation Nr: 9912952	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-46 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to payment of burial benefits.

(The issue of whether the appellant should be recognized as 
the veteran's surviving spouse for entitlement to dependency 
and indemnity compensation or other death benefits is the 
subject of a separate decision with the same docket number.)


REPRESENTATION

Appellant represented by:	Roger Y. Dewa, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant 
ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
April 1975.  He died in July 1996.

The appellant brought a timely appeal to the Board of 
Veterans' Appeals (the Board) from a rating determination in 
1997 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines that granted entitlement 
to burial benefits to S. M.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

In contesting entitlement to payment of burial benefits to S. 
M., the appellant's step daughter, the appellant requested a 
Board hearing at the RO in a VA Form 9 filed in January 1998.  
She also requested a hearing before RO personnel in separate 
correspondence dated in January 1998.  A RO decision review 
officer presided at an April 1998 hearing at the Honolulu, 
Hawaii VARO.  Although the RO apparently sought to clarify 
the appellant's request for a Travel Board hearing, it is not 
shown through the contemporaneous contacts or the April 1998 
hearing transcript that the appellant withdrew the request.

In March 1999, the Board sought to have the appellant clarify 
her intentions regarding a Board hearing and her 
representation status.  No response was received from the 
appellant during the 30-day period from the date of the 
letter.  She was advised that if she did not respond it would 
be assumed that her representation would continue as 
previously indicated and that she desired a Board hearing at 
the RO.

Because proceedings before the Board are non-adversarial in 
nature, VA is required by statute and case law to assist the 
appellant in developing facts pertinent to her claim, 
including affording her with a hearing if she so desires.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.700 (1998).  
There is no indication in the claims file that the appellant 
desires to withdraw her request for a Board hearing.  

The appellant has a right to a hearing on appeal before a 
Member of the Board for the purpose of presenting argument 
and testimony relevant and material to the issues on appeal.  
To accord full due process, therefore, the claim must be 
remanded to allow a hearing before a travel Board Member.  
The RO should also insure that there is compliance with the 
contested claims procedures. 


To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing before a 
travel Member of the Board.  The 
appellant should be advised of the 
hearing schedule and scheduled for a 
hearing that, to the extent possible, 
accommodates any request the appellant 
may have regarding time or date of 
appearance.  She should be informed of 
the consequences of failing to appear for 
the hearing.  All communications with the 
appellant regarding the scheduling of the 
Travel Board hearing should be documented 
in the claims folder.  All contacts with 
the appellant should be in accordance 
with the representation agreement with 
her private attorney that is assumed 
remains in effect.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action until so notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

